Citation Nr: 0509013	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-34 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
asbestosis, currently evaluated as 30 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
October 1947 and from August 1950 to August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.  This 
case has been advanced on the Board's docket due to the 
veteran's age.

The issue of entitlement to special monthly compensation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

A review of the record shows that a claim is currently 
pending for service connection for disability due to 
radiation exposure.  This matter is REFERRED to the RO for 
any appropriate action.


FINDINGS OF FACT

1.  The majority of the veteran's pulmonary impairment and 
symptomatology is due to his nonservice-connected chronic 
obstructive pulmonary disease (COPD).

2.  The veteran's service-connected asbestosis results in no 
more than mild to moderate restrictive disease.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.97, Diagnostic Code 6833 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA outpatient treatment records dated 
though 2003; reports of VA examinations conducted in 2002 and 
2004; private medical records from William Reid, M.D., 
Charles Bryan, M.D., Neshoba County General Hospital, and 
John Mann, M.D.; and the veteran's contentions, including 
testimony provided at a RO hearing in 2003.  For the purpose 
of reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims, such as service medical records; VA examinations 
conducted in 1990, 1993, and 1995; VA records for 
hospitalization and treatment between 1992 and 1998; and 
private medical records from F.G. Riley Memorial Hospital, 
Joel Callahan, M.D., Robert Cater, M.D., Eye Clinic of 
Meridian, and employee health records from the 1970s and 
1980s.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as in this case, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected disability is rated using the 
criteria of Diagnostic Code 6833 for asbestosis.  He is 
currently rated at 30 percent, which requires:

Forced Vital Capacity (FVC) of 65- to 74-percent 
predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 56- to 65-percent predicted.

The next highest rating of 60 percent requires:

FVC of 50- to 64-percent predicted, or; DLCO (SB) of 
40- to 55-percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.



Finally, a 100 percent rating is warranted where:

FVC less than 50-percent predicted, or; DLCO (SB) 
less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or; corpulmonale 
or pulmonary hypertension, or; requires outpatient 
oxygen therapy.

38 C.F.R. § 4.97 (2004).  

The above ratings are to be based on the medical evidence, 
including results of pulmonary function tests (PFTs).  In 
this case, the veteran has undergone several PFTs over the 
past few years, including upon formal VA examination and in 
the course of receiving treatment from Dr. Reid.  The post-
bronchodilator findings from these PFTs are the standard in 
pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996) (VA assesses pulmonary function after 
bronchodilation). 

There is no question that the recent PFTs have shown findings 
that would usually require assigning a 100 percent disability 
rating.  That is, VA and private PFTs have shown FVC of 50 
percent of predicted or less and DLCO (SB) of less than 40 
percent.  There is no doubt that the veteran is now severely 
disabled due to pulmonary symptomatology.  However, based on 
the medical evidence, the Board concludes the majority of his 
pulmonary impairment and symptomatology is due to his 
nonservice-connected chronic obstructive pulmonary disease 
(COPD).  In other words, the determinative question in this 
case is not whether the veteran has symptoms that meet the 
criteria for a rating higher than 30 percent (he does), but 
whether the current complaints and functional impairment are 
due to the service-connected asbestos-related disease or the 
nonservice-connected COPD.

The PFTs show the presence of "severe" obstructive lung 
disease, and the veteran's diagnoses include COPD.  A VA 
examiner has concluded, on more than one occasion, that there 
is no relationship between the veteran's COPD and his 
exposure to asbestos during service.  This opinion was based 
on review of medical literature.  No medical professional has 
ever concluded otherwise, nor does the veteran contend such.

Specialized diagnostic testing (high-resolution CT scans) 
have shown evidence of asbestos exposure, such as pleural 
thickening and calcified plagues.  These tests have not, 
however, shown that the veteran actually has pulmonary 
asbestosis, which would be demonstrated by pulmonary 
interstitial disease or fibrosis.  His asbestos-related 
pleural plaque disease has been labeled asymptomatic by the 
VA examiner, and this was concurred with by a staff 
pulmonologist.  It appears that Dr. Bryan also reached the 
same conclusion in February 2004 when he noted that although 
the veteran had a history of asbestos exposure, he had never 
been diagnosed with restrictive lung physiology, and past 
PFTs demonstrated mostly obstructive lung disease with air 
trapping.  

The VA examiner stated that the veteran's current medication 
regime (inhalers, etc.) are for his COPD, and no medications 
are for restrictive disease.  The VA examiner also noted in 
2002 that the FVC and DLCO results are underestimated from 
incomplete inspiration and should not be used for rating 
purposes.

Therefore, the Board cannot conclude that the veteran's 
current impairment is related to his service-connected 
disability.  A medical professional has concluded that the 
current obstructive pulmonary disorder is not part and parcel 
of the service-connected disability.  There is no doubt that 
the veteran currently has symptoms such as shortness of 
breath, dyspnea, and limited functional capacity.  However, 
these symptoms do not warrant an increased disability rating 
for his service-connected asbestos-related disease.  It is 
more likely than not that the majority of his current 
symptoms are attributable to nonservice-connected pulmonary 
disorders.  Although his lungs do show evidence of asbestos 
exposure, it has not progressed to actual asbestosis.  

The PFTs do show mild to moderate restrictive disease, and 
the current 30 percent rating is more than sufficient to 
compensate for those findings.  In the particular 
circumstances of this case, the current 30 percent disability 
rating adequately compensates for any functional impairment 
and symptomatology the veteran has that is attributable to 
his service-connected lung condition.  There is no reasonable 
doubt that could be resolved in his favor since the medical 
evidence is unequivocal.  There are no other diagnostic codes 
potentially applicable to the service-connected condition.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

This case is before the Board on appeal from a July 2002 
rating decision.  The claim was the subject of pre-
adjudication VCAA notice provided to the veteran in May 2002.  
The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process on 
this claim.  The Pelegrini II Court held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2002 letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The Statement of the Case (SOC) and the various Supplemental 
Statements of the Case (SSOCs) also notified the veteran of 
the information and evidence needed to substantiate the 
claim.

In this case, although the 2002 VCAA notice letter provided 
to the veteran did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  When considering the 
notification letter and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
the VCAA letter.  He did so respond in June 2002.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant. 

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the service medical and post-service VA and private 
treatment records identified by the veteran.  The Board is 
not aware of a basis for speculating that any other VA or 
private treatment records exist relevant to the claim decided 
herein that have not been obtained.  The veteran was also 
provided VA examinations in 2002 and 2004 that included 
findings concerning the current severity of his service-
connected disorder.  The examiner had the claims file to 
review and did so.  There is no evidence suggesting the 
service-connected disorder has worsened since the last 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board proceeding to the merits of the claim.  


ORDER

Entitlement to an increased disability rating for asbestosis 
is denied.


REMAND

It is necessary to remand the claim for special monthly 
compensation to ensure full and complete compliance with the 
enhanced duty-to-notify provisions enacted by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107 (West 2002)].  The U.S. Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate this claim for special monthly compensation.  
Rather, the VCAA letter sent in May 2002 concerned the 
increased rating claim only.  Since the evidence needed to 
substantiate a claim for special monthly compensation differs 
significantly, the Board is constrained to remand the issue 
for compliance with the notice provisions contained in this 
law and to ensure the veteran has had full due process of 
law.  

Accordingly, the claim is remanded for the following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
special monthly compensation.  The notice 
must be specific to the claim on appeal.  
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to this claim that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  If any such 
action does not resolve it, issue the 
veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


